Citation Nr: 0932901	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-12 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a psychiatric 
disorder, claimed as depressive disorder, posttraumatic 
stress disorder, and depression and anxiety associated with a 
back condition.  

REPRESENTATION

Appellant represented by:  The American Legion



WITNESS AT HEARINGS ON APPEAL
Appellant 

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Appellant served with the North Carolina Army National 
Guard from April 1986 to July 2003 with verified periods of 
active duty for training (ACDUTRA) to include September 17, 
1986, to December 17, 1986, from September 7, 1988, to 
September 28, 1988, from May 16, 1998, to May 30, 1998, and 
from May 12, 2001, to May 26, 2001, which qualify as active 
service for the purpose of VA disability compensation under 
38 C.F.R. § 3.6(a) and (c)(3).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004, in April 
2005, and in September 2006 of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In October 2007, the Appellant appeared at a hearing before 
one of the undersigned Veterans Law Judges.

In February 2008, the Board decided that new and material 
evidence had been presented to reopen the claims of service 
connection for disabilities of the back, neck, and right 
shoulder and remanded the claims for further development.  
The Board also remanded the other claims on appeal.  

While on appeal, in a rating decision in July 2008, the RO 
granted service connection for left ear hearing loss.  The 
Appellant has continued his appeal as to the service 
connection for right ear hearing loss.  

In May 2009, the Appellant appeared at hearing before another 
undersigned Veterans Law Judge.

The claims of service connection for a back disability, neck 
disability, right shoulder disability, hypertension, and a 
psychiatric disorder are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

There is no competent medical evidence of current right ear 
hearing loss for the purpose of VA disability compensation.


CONCLUSION OF LAW

A right ear hearing loss is not due to disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(22), (23), (24), 106, 1110 (West 2002); 38 C.F.R. § 
3.6(a), (c), (d) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On the claim of service connection for right ear hearing 
loss, the RO provided 
pre- and post- adjudication VCAA notice by letters, dated in 
February 2005 and in August 2008.  The notice included the 
type of evidence needed to substantiate the claim, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The Appellant was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
general provisions for the effective date of a claim and for 
the degree of disability assignable.



As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of a 
claim for service connection).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statements of 
the case dated in November 2008 and in December 2008.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing 
error cured by VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Appellant has been afforded a 
hearing before a Decision Review Officer in August 2005 and 
before Veterans Law Judges in October 2007 and May 2009.  The 
RO has obtained service treatment records and VA records.  
The Appellant was afforded a VA examination in May 2008, 
specifically to evaluate hearing loss.  In May 2009, the 
Appellant indicated that nothing had changed with regard to 
his hearing since he was examined in May 2008.  
 
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty. 38 U.S.C.A. § 101(23), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2008).  

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(22), (23), (24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008).  

INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(d) (2008).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.   

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

Right Ear Hearing Loss 

The Appellant asserts that he has hearing loss as a result of 
in-service acoustic trauma.  In a rating decision in July 
2008, the RO granted service connection for left ear hearing 
loss.    

The Appellant served with the Army National Guard from April 
1986 to July 2003, with verified periods of active duty for 
training (ACDUTRA) to include September 17, 1986 to December 
17, 1986, from September 7, 1988 to September 28, 1988, from 
May 16, 1998, to May 30, 1998, and from May 12, 2001 to May 
26, 2001.  



For the right ear, the service treatment records do not show 
any complaint, finding, or diagnosis of hearing loss to 
include periodic physical examinations in April 1986, in 
November 1990, and in April 1994, but there was a 25 decibel 
loss at 1000 Hertz on entrance examination in April 1986.  In 
June 2002, an audiological examination showed that the 
puretone thresholds, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz were 50, 45, 30, 30, and 35, respectively, in 
the right ear.    

On VA examination in May 2008 to assess hearing loss, the VA 
examiner noted the normal audiogram in 1986 and the audiogram 
in 2002, documenting hearing loss in both ears.  On 
audiological testing, the puretone thresholds, in decibels, 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 25, 25, 25, 
and 25, respectively, in the right ear with a speech 
recognition score of 94 percent.  The diagnosis was normal 
right ear as to hearing loss.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While there was one occasion during a 
military audiological examination that indicated hearing 
difficulty in the right ear, and there are no audiograms 
since 2002 to show evidence of a right ear hearing loss 
disability that meets the regulatory standards of 38 C.F.R. § 
3.385. 

As the record now stands, there is no satisfactory proof that 
the Appellant has a current right ear hearing loss disability 
that meets the VA standard of hearing disability under 38 
C.F.R. § 3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  

In the absence of proof of present right ear hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection for right ear hearing loss.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Appellant's statements to the effect that he 
has right ear hearing loss that is attributable to noise 
exposure during service, although he is competent to describe 
such symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
right ear hearing loss therefore is medical in nature, that 
is, not capable of lay observation.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of a hearing loss disability is 
based on the results of audiology testing that met the 
standard of hearing loss under 38 C.F.R. § 3.385.  For this 
reason, a hearing loss disability is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret audiology testing, and the Board 
determines that a hearing loss disability is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

For this reason, the Board rejects the Appellant's statements 
and testimony as competent evidence to substantiate the claim 
that he has a current right ear hearing loss disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, 
he is competent to describe the symptoms of hearing loss.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay 
testimony is competent with regard to symptoms of an injury 
or illness, but not that the veteran had a particular injury 
or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between right ear hearing 
loss and an injury, disease, or event in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

The competent medical evidence of record on the question of 
whether the Appellant has a current right ear hearing loss 
disability under 38 C.F.R. § 3.385 opposes, rather than 
supports, the claim. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
the claimed disability is not a simple medical condition, or 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, and 
as there is no favorable, competent medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection for right ear hearing loss is denied.  
REMAND

In the remand of February 2008, the Board requested, in part, 
that all periods of ACDUTRA be verified and that all 
treatment records from service be obtained.  It does not 
appear that this has been done.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Where the remand of the Board is not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.).

On the claims of service connection disabilities of the back, 
neck, and right shoulder, the VA examinations in September 
2004 and in February 2005 are inadequate as significant 
facts, pertinent to the claims were not accounted for. 

Further development of the claim of service connection for 
hypertension is contingent on obtaining additional records. 

On the claim of service connection for a psychiatric 
disorder, the medical evidence shows that the Appellant is 
receiving treatment for a psychiatric disorder that may be 
related to his active service.  In May 2009, the Appellant 
testified that the stresses in service brought on his 
psychiatric disorder.  The Appellant also argues that his 
psychiatric disorder is secondary to his back disability.    

In light of the above, further development of the case under 
the duty to assist is necessary.  Accordingly, this case is 
REMANDED for the following action. 

1. Verify the following periods of active 
duty for training (ACDUTRA): for the year 
1987 and for the period from April 1989 
to April 1998, specifically, in 1996.  If 
the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2. Make another request for the 
Appellant's service treatment records 
from the North Carolina Army National 
Guard.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

3. Obtain records from the Columbia, 
South Carolina VA Medical Center since 
July 2008. 

4. Following the completion of the 
foregoing, afford the Appellant a VA 
orthopedic examination to determine:

A). Whether it is at least as likely 
as not that a back, neck, or right 
shoulder disability, if any, had 
onset during a period of active duty 
for training (ACDUTRA).  

Please refer to the following: 

i). Neck and right arm pain after 
riding in a track vehicle in May 
1991, although not yet clear if this 
was a period of ACDUTRA; 

ii). Back, neck and arm pain after 
ACDUTRA in May 1998; and, 

iii). Lower back and right shoulder 
pain after lifting a duffel bag, May 
2001. 

B). Whether it is at least as likely 
as not that any current back, neck, 
or right shoulder disability was 
aggravated during a period of 
ACDUTRA, considering the incidents A 
(i to iii).

The examiner is also asked to comment on 
the clinical significance of the 
following: a work capacity assessment by 
HealthSouth, dated in June 1998, 
referencing a nonservice-related, on the 
job injury to the neck in August 1996; a 
VA examination report of September 2004 
with a clarifying report of February 2005 
in which the examiner found it less 
likely than not that the degenerative 
changes of the low back and right 
shoulder that were seen on X-ray were 
related to the service injuries noted in 
May 1998 and May 2001; a VA physical 
therapy record, dated in November 2008, 
in which it was noted that the neck and 
right shoulder pain was possibly related 
to a fall while on active duty; and any 
additional medical records that may be 
obtained suggesting a relationship 
between current back, neck, and right 
shoulder disabilities to the periods of 
ACDUTRA.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

Also, the term "aggravation" means a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress as 
contrasted to a worsening of symptoms.

The claims file should be made available 
to the examiner for review.  


5. Afford the Appellant a VA psychiatric 
examination to determine whether it is at 
least as likely as not that any current 
psychiatric disorder is related to a 
period of active duty for training 
(ACDUTRA); or alternatively to any 
service-connected disability.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims file should be made available 
to the examiner for review. 

6. If additional service treatment 
records show any complaint, treatment, or 
diagnosis of high blood pressure or 
hypertension, arrange to have the 
Appellant's file reviewed by the 
examiner, who conducted the VA 
examination in May 2008, to determine 
whether hypertension had onset during a 
period of active duty for training 
(ACDUTRA). 

7. After completing the development 
requested, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the Appellant and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________         
_______________________________
            C. Trueba		     			Mark W. 
Greenstreet
         Veterans Law Judge,   			 Veterans 
Law Judge,
            Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	George E. Guido Jr.
	Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


